Citation Nr: 0215778	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  01-07 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a neck disorder 
manifested by muscle spasms.

2.  Entitlement to service connection for a skin condition of 
the feet.

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to service connection for a skin condition of 
the face and neck.

5.  Entitlement to service connection for residuals of 
injuries to the feet.

6.  Entitlement to service connection for allergic rhinitis 
and sinusitis.

7.  Entitlement to a higher rating for a right shoulder 
disability, initially assigned a 10 percent evaluation, 
effective from June 2000.

8.  Entitlement to a higher rating for a left shoulder 
disability, initially assigned a 10 percent evaluation, 
effective from June 2000.

9.  Entitlement to a higher rating for a left knee 
disability, initially assigned a zero percent evaluation, 
effective from June 2000.

10.  Entitlement to a higher rating for residuals of herpes 
zoster, initially assigned a zero percent evaluation, 
effective from June 2000.

(The issue of entitlement to service connection for a low 
back disability will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from November 1993 to June 
2000.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2001 RO rating decision that denied service 
connection for a cervical spine disorder manifested by muscle 
spasms, a fungal infection of the feet, a right knee 
disability, a low back disability, a shaving rash, residuals 
of injuries to the feet, and allergic rhinitis and sinusitis; 
granted service connection for a right shoulder disability 
and assigned a 10 percent rating, effective from June 2000; 
granted service connection for a left shoulder disability and 
assigned a 10 percent rating, effective from June 2000, 
granted service connection for patellofemoral syndrome of the 
left knee and assigned a zero percent rating, effective from 
June 2000; and granted service connection for residuals of 
herpes zoster and assigned a zero percent rating, effective 
from June 2000.

The Board is undertaking additional development on the issue 
of entitlement to service connection for a low back disorder 
pursuant to authority granted by 67 Fed. Reg. 3,099 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099 3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing that issue.



FINDINGS OF FACT

1.  The neck condition with muscle spasms in service was 
acute and transitory, resolved without residual disability, 
and a neck disorder with muscle spasms is not found.

2.  The skin conditions of the feet in service were acute and 
transitory, resolved without residual disability, and a skin 
condition of the feet is not found.

3.  A right knee disability has its onset in service.

4.  The skin condition of the face in service was acute and 
transitory, resolved without residual disability, and a skin 
condition of the face and neck is not found.

5.  Residuals of injuries to the feet were not present in 
service or demonstrated after service.

6.  The upper respiratory conditions in service were acute 
and transitory, resolved without residual disability, and 
allergic rhinitis and sinusitis are not found.

7.  The right shoulder condition has been manifested 
primarily by complaints of pain, asymptomatic surgical scars, 
mild impingement and decreased rotator cuff strength, slight 
limitation of motion, and muscle spasms that have produced no 
more than moderate functional impairment or injury to Muscle 
Group IV since June 2000.

8.  The left shoulder condition has been manifested primarily 
by complaints of pain, slight limitation of motion, mild 
decreased rotator cuff strength, and muscle spasms that have 
produced no more than moderate functional impairment or 
injury to Muscle Group IV since June 2000.

9.  The left knee disability has been manifested primarily by 
complaints of pain, slight limitation of flexion, and X-ray 
finding of medial joint space narrowing that have produced 
slight functional impairment from June 2000; symptoms that 
have produced more than slight functional impairment are not 
found at any time from June 2000.

10.  The residuals of herpes zoster have been manifested 
primarily by several white scars covering an area of about 4 
centimeters in diameter that have painful on objective 
demonstration since June 2000; other symptoms of herpes 
zoster are not found.


CONCLUSIONS OF LAW

1.  A neck disorder manifested by muscle spasms was not 
incurred in or aggravated by active service; nor is a neck 
disorder proximately due to or the result of a service-
connected disability.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.310 (2001).

2.  A skin condition of the feet was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (2001).

3.  A right knee disability was incurred in active service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2001).

4.  A skin condition of the face and neck was not incurred in 
active service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (2001).

5.  Residuals of injuries to the feet were not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (2001).

6.  Allergic rhinitis and sinusitis were not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (2001).

7.  The criteria for a higher rating for a right shoulder 
disability at any time from June 2000 are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.20, 4.40, 
4.45, 4.56, 4.71, Plate I, 4.71a, Code 5201, 4.73, Code 5304 
(2001).

8.  The criteria for a higher rating for a left shoulder 
disability at any time from June 2000 are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.20, 4.40, 
4.45, 4.56, 4.71, Plate I, 4.71a, Code 5201, 4.73, Code 5304 
(2001).

9.  The criteria for a higher rating of 10 percent for the 
left knee disability, effective from June 2000, are met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71, Plate II, 4.71a, Codes 5003, 5257, 5260, 5261 
(2001).

10.  The criteria for a higher rating of 10 percent for 
residuals of herpes zoster, effective from June 2000, are 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.118, Code 7804, effective prior to or as of August 30, 
2002.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 1991 & 
Supp. 2002)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claims discussed in this decision, and that the 
requirements of the VCAA have in effect been satisfied.

The veteran has been provided with VA examinations to 
determine the nature and extent of the claimed disabilities.  
He and his representative have been provided with a statement 
of the case that discusses the pertinent evidence, and the 
laws and regulations related to the claims, that essentially 
notifies them of the evidence needed by the veteran to 
prevail on the claims.  There is no identified evidence that 
has not been accounted for and the veteran's representative 
has been given the opportunity to submit written argument.  
In an April 2002 letter, the RO notified the veteran of the 
evidence needed to substantiate the claims.  This letter gave 
notice of what evidence the veteran needed to submit and what 
evidence VA would try to obtain.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time 
without providing additional assistance to the veteran in the 
development of his claims as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his 
claims.  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

I.  Service Connection for a Neck Disorder Manifested by 
Muscle Spasms

A.  Factual Background

The veteran had active service from November 1993 to June 
2000.

Service medical records show that the veteran was seen in 
April 1997 for complaints of pain in the left side of his 
neck.  X-ray of the cervical spine was reportedly normal.  
The assessment was neck pain of musculoskeletal etiology.  He 
was seen for cervical pain with movement in August and 
September 1998.  A CT (computed tomography) scan of the neck 
in August 1998 showed no abnormalities.  The assessments on 
reports of his treatment in August and September 1998 
included neck sprain and muscle spasm.

The veteran underwent VA examinations in January 2001.  At a 
general medical examination he gave a history of neck pain 
that began in 1995.  He reported no injury, but complained of 
decreased range of motion.  He was scheduled for a VA joint 
examination.

At the VA joint examination in January 2001, the veteran 
complained of pain in the upper back between his shoulder 
blades.  The examiner noted that his complaints were actually 
of muscle spasms.  There was mild tenderness to palpation 
lateral to the spinous process of the cervical and thoracic 
spine with tenderness to palpation in the paraspinous 
musculature.  There was no true spasm.  He had chin-to-chest 
range of motion of his neck as well as 60 degrees of 
extension, 70 degrees of rotary range of motion to the right 
and left, and 60 degrees of lateral side bending to the right 
and left.  The examiner noted that the veteran had 
paraspinous muscle spasm that was probably secondary to his 
shoulder conditions.  X-rays of the cervical spine showed no 
abnormalities.


B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2001).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
when aggravation of a non-service-connected disability is 
proximately due to or the result of a service connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

The service medical records show that the veteran was treated 
for neck problems, but the post-service VA medical reports do 
not show the presence of a chronic neck disorder.  38 C.F.R. 
§ 3.303(b).  The paraspinous muscle spasm found at the 
January 2001 VA joint examination is considered a 
manifestation of the right and left shoulder conditions and 
will be considered in the evaluation of those conditions in 
sections VII and VIII below.

After consideration of all the evidence, the Board finds that 
the evidence reveals the neck condition in service was acute 
and transitory, and resolved without residual disability.  
The evidence does not show that the veteran has a chronic 
neck disability.  Hence, the evidence does not show a neck 
disability that is due to disease or injury in service or 
that may be causally related to a service-connected 
disability.  The preponderance of the evidence is against the 
claim for service connection for a neck disorder manifested 
by muscle spasms, and the claim is denied.

II.  Service Connection for a Skin Condition of the Feet

A.  Factual Background

Service medical records show that the veteran underwent 
medical examination in July 1993 for enlistment into service.  
Moderate acne of the back was noted.  In June 1995, he was 
found to have contact dermatitis of the right wrist and toe 
nails that were cut too short.  In May and July 1999, he was 
treated for tinea pedis.  In October 1999, he was treated for 
acne of the back.  In April 2000, he was treated for a skin 
rash of the left foot and acne of the back and face.  

At the January 2001 VA general medical examination the 
veteran reported that he had some acne scars on his back, and 
a rash on his face and anterior neck related to shaving.  He 
reported that the shaving rash was better since he stopped 
shaving every day.  Examination of his skin showed the scalp, 
face, neck, abdomen, genitalia, and upper extremities were 
normal. There were acne lesions on his back.  There was some 
thickening of the skin of both heels, but the web spaces and 
nails were clear.  The diagnoses were thickening of the skin 
of both heels with no definite evidence of persisting tinea 
pedis, acne vulgaris involving the chest and back, and 
history of shaving rash with no residuals.

B.  Legal Analysis

The service medical records show that the veteran was treated 
for a skin condition of the feet, but the post-service 
medical records do not show the presence of a skin disorder 
of the feet.  The report of his VA general medical 
examination in January 2001 revealed thickening of the skin 
of both heels, but no skin disability of the feet.

After consideration of all the evidence, the Board finds that 
the evidence reveals the skin conditions of the feet in 
service were acute and transitory, and resolved without 
residual disability.  The evidence does not show that the 
veteran has a chronic skin condition of the feet.  The 
preponderance of the evidence is against the claim for 
service connection for a skin condition of the feet, and the 
claim is denied.

III.  Service Connection for a Right Knee Disability

A.  Factual Background

Service medical records reveal that the veteran was seen for 
a right knee laceration in May 1994.  In July 1996, he was 
seen for residuals of a fall from a ladder, including right 
leg discomfort.  He reportedly fell on his elbow and buttock.  
No significant abnormalities were found.  

In June 2000, the veteran submitted his original claim for VA 
compensation.  In it, he complained of pain in the right 
knee.

At the VA general medical examination in January 2001, the 
veteran gave a history of right knee pain, but no injury.  He 
was scheduled for a joint examination.

The report of the veteran's VA joint examination in January 
2001 shows that he had range of motion of the right knee from 
zero to 135 degrees.  There was no effusion of the right 
knee.  No abnormalities of the right knee were found.  X-rays 
of the right knee revealed mild medial joint space narrowing.

B.  Legal Analysis

The service medical records do not show the presence of any 
significant right knee condition.  The evidence, however, 
reveals that the veteran complained of right knee pain in 
June 2000, the month he was separated from service.   The 
post-service medical evidence shows that he now has mild 
medial joint space narrowing of the right knee and a history 
of right knee pain since service.

After consideration of all the evidence, the Board finds that 
the evidence reveals that the veteran has a right knee 
disability manifested by medial joint space narrowing that 
had its onset in service.  Hence, the evidence supports 
granting service connection for a right knee disability.


IV.  Service Connection for a Skin Condition of the Face and 
Neck

A.  Factual Background

As noted in section II above, the veteran was treated for 
various skin conditions in service.  The report of the 
veteran's VA general medical examination in January 2001 
notes a history of a rash of the face and neck from shaving, 
but no residuals were found at that examination.

B.  Legal Analysis

After consideration of all the evidence, the Board finds that 
the evidence shows that the veteran had various skin 
conditions in service, including an acute skin rash of the 
face that resolved without residual disability.  The post-
service medical evidence does not show that the veteran has a 
skin condition of the face and neck.  Hence, the 
preponderance of the evidence is against the claim for 
service connection for a skin condition of the face and neck, 
and the claim is denied.


V.  Service Connection for Residuals of Injuries to the Feet

A.  Factual Background

Service medical records are negative for injuries to the 
feet.

At the VA joint examination in January 2001, the examiner 
found no disorder of either foot.  X-rays of the feet showed 
no abnormalities.


B.  Legal Analysis

The veteran asserts that he has disorders of the feet due to 
wearing combat boots in service.  The evidence, however, does 
not show the presence of disorders of the feet in service or 
after service.

After consideration of all the evidence, the Board finds that 
the evidence does not show that the veteran injured his feet 
in service.  Nor does the evidence show the presence of 
residuals of injuries to the feet.  The preponderance of the 
evidence is against the claim for service connection for 
residuals of injuries to the feet, and the claim is denied.

VI.  Service Connection for Allergic Rhinitis and Sinusitis

A.  Factual Background

Service medical records show that the veteran was seen for 
sinus pain in June 1998.  In January 2000, he was seen for a 
viral syndrome that included sinus congestion.  In April 
2000, he was treated for allergies.

At the VA general medical examination in January 2001, the 
veteran gave a history of rhinorrhea and sneezing since 1996 
and that he was treated with antibiotics on 2 occasions for 
sinusitis.  His throat was clear.  He was scheduled for 
additional examination for rhinorrhea and sinusitis.

At a VA hypertension/respiratory examination in January 2001, 
the veteran had no respiratory complaints.  His mucous 
membranes were moist.  Oropharynx was without lesions.  
Rhinitis or sinusitis was not found.

B.  Legal Analysis

The service medical records show that the veteran was seen 
for upper respiratory problems, but the clinical findings in 
service are insufficient to demonstrate the presence of 
chronic rhinitis or sinusitis.  38 C.F.R. § 3.303(b).  The 
post-service medical records reveal that the veteran 
underwent VA examinations in January 2001, but the reports of 
those examinations do not show the presence of allergic 
rhinitis or sinusitis.

After consideration of all the evidence, the Board finds that 
the evidence reveals the veteran's upper respiratory 
conditions in service were acute and transitory, and resolved 
without residual disability.  The evidence does not show that 
the veteran has chronic allergic rhinitis or sinusitis.  
Hence, the preponderance of the evidence is against the claim 
for service connection for allergic rhinitis and sinusitis, 
and the claim is denied.

VII.  Entitlement to a Higher Rating for the Right Shoulder 
Disability, Initially Evaluated as 10 Percent Disabling, 
Effective from June 2000

A.  Factual Background

Service medical records show that the veteran underwent right 
shoulder arthroscopy with open labral repair and 
capsulorrhaphy in 1998 and right shoulder arthroscopic 
acromioplasty and open coracoid resection in 1999.  A 
physical evaluation board in February 2000 found the veteran 
unfit for further active service due to bilateral anterior 
shoulder pain and apprehension tests.

At the VA general medical examination in January 2001, the 
veteran complained of right shoulder pain and decreased range 
of motion of the shoulder.  He was scheduled for a joint 
examination.

At the VA joint examination in January 2001, the veteran 
complained of pain in the upper back between his shoulder 
blades that the examiner described as muscle spasms.  There 
was an anterior deltopectoral scar that was well-healed.  He 
had several arthroscopy portal sites that were also well-
healed.  He was right-handed.  There was positive signs of 
impingement, 4/5 rotator cuff strength, and 145 degrees of 
active range of motion.  There was a negative apprehension 
sign.  He had mild sulcus sign and he had some mild 
apprehension type symptoms.  The assessment was instability 
of the right shoulder.  The examiner noted that the veteran 
had paraspinous muscle spasm that was secondary to his 
shoulder difficulties.


B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  An evaluation of the level of joint disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain on 
the functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

At the time of an initial rating separate ratings can be 
assigned for separate periods of time based on the facts 
found or a "staged rating".  Fenderson v. West, 12 Vet. 
App. 119 (1999).

The evidence indicates that the veteran is right-handed.  A 
20 percent evaluation is warranted for limitation of motion 
of the major arm when motion is possible to the shoulder 
level.  A 20 percent evaluation is warranted for limitation 
of motion of the minor arm when motion is possible to the 
shoulder level or to midway between the side and shoulder 
level.  A 30 percent evaluation is warranted for limitation 
of motion of the major arm when motion is limited to midway 
between the side and shoulder.  A 30 percent evaluation for 
limitation of motion of the minor arm requires that motion be 
limited to 25 degrees from the side.  A 40 percent evaluation 
for limitation of motion of the major arm requires that 
motion be limited to 25 degrees from the side.  38 C.F.R. 
§ 4.71a, Code 5201.

The standard range of motion of the shoulder is 180 degrees 
of forward elevation (flexion).  38 C.F.R. § 4.71, Plate I.

A noncompensable evaluation is warranted for slight injury to 
Muscle Group IV (intrinsic muscles of the shoulder girdle) of 
either the major or minor upper extremity.  A 10 percent 
evaluation requires moderate injury.  A 20 percent evaluation 
requires moderately severe injury of the major upper 
extremity or moderately severe or severe injury of the minor 
upper extremity.  A 30 percent evaluation requires severe 
injury of the major upper extremity.  38 C.F.R. § 4.73, Code 
5304.

An open comminuted fracture with muscle or tendon damage will 
be rated as severe injury of the muscle group involved unless 
evidence establishes that the muscle damage is minimal.  A 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  For VA rating purposes, the cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  
Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe.  A slight disability 
of muscles is a simple wound of muscle without debridement or 
infection.  A moderate injury of muscles is a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement or prolonged infection.  A moderately severe 
disability of muscles is a through and through or deep 
penetrating wound by small high velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  A 
severe disability of muscles is a through and through or deep 
penetrating wound due to high-velocity missile or large or 
multiple low velocity missiles or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolong infection or soughing of soft parts, 
intermuscular binding and scarring.  38 C.F.R. § 4.56.

The evidence indicates that the veteran has right shoulder 
disability that has been manifested primarily by complaints 
of pain, asymptomatic surgical scars, mild impingement and 
decreased rotator cuff strength, slight limitation of motion, 
and muscle spasms since June 2000.  The evidence does not 
show that the right shoulder condition prevents the veteran 
from lifting his right arm to shoulder level.  Hence, the 
evidence does not support his entitlement to a 20 percent 
rating for the right shoulder condition at any time from June 
2000 under diagnostic code 5201.  In DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the Court held that in evaluating a service-
connected joint disability, the Board must consider 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  Here, 
the only reported limitation of motion is minimal and it 
appears that it is the muscle spasms and other symptoms that 
are the most prominent feature of the right shoulder 
disability, and these are best evaluated as a muscle injury 
under diagnostic code 5304.  38 C.F.R. § 4.20.

The evidence, however, does not show that the symptoms of the 
right shoulder condition produce more than moderate 
functional impairment or muscle injury in order to support 
the assignment of a 20 percent evaluation under diagnostic 
code 5304 with consideration of the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 or a "staged rating" at any time from June 
2000.  Fenderson, 12 Vet. App. 119.  The preponderance of the 
evidence is against the claim for a higher rating for the 
right shoulder condition at any time from June 2000, and the 
claim is denied.

VIII.  Entitlement to a Higher Rating for the Left Shoulder 
Disability, Initially Assigned a 10 Percent Evaluation, 
Effective from June 2000

A.  Factual Background

As noted in section VII above, the veteran had left shoulder 
problems in service.  

At the VA general medical examination in January 2001, the 
veteran complained of left shoulder pain and decreased range 
of motion.  He was scheduled for a joint examination.

At the VA joint examination in January 2001, the veteran had 
approximately 150 degrees of active range of motion of the 
left shoulder.  There was 4+/5 rotator cuff strength, 
positive sulcus sign, positive instability with posterior 
downward force, and a positive apprehension test.  The 
assessment was instability of the left shoulder.  The veteran 
had paraspinous muscle spasm due to the shoulder 
difficulties.  X-rays of the left shoulder showed no 
significant abnormalities.

B.  Legal Analysis

The evidence reveals that the left shoulder condition has 
been manifested primarily by complaints of pain, slight 
limitation of motion, mild decreased rotator cuff strength, 
and muscle spasms since June 2000.  The evidence does not 
show that the left shoulder condition prevents the veteran 
from lifting his left arm to shoulder level.  Hence, the 
evidence does not support his entitlement to a 20 percent 
rating for the left shoulder condition at any time from June 
2000 under diagnostic code 5201 with consideration of the 
provisions of 38 C.F.R. §§ 4.40 and 4.45; DeLuca, 8 Vet. App. 
202.  Here, the only reported limitation of motion is minimal 
and it appears that it is the muscle spasms and the other 
symptoms are the most prominent feature of the left shoulder 
disability, and these are best evaluated as a muscle injury 
under diagnostic code 5304.  38 C.F.R. § 4.20.

The evidence, however, does not show that the symptoms of the 
left shoulder condition produce more than moderate functional 
impairment or muscle injury in order to support the 
assignment of a 20 percent evaluation under diagnostic code 
5304 with consideration of the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 or a "staged rating" at any time from June 
2000.  Fenderson, 12 Vet. App. 119.  The preponderance of the 
evidence is against the claim for a higher rating for the 
left shoulder condition at any time from June 2000, and the 
claim is denied.

IX.  Entitlement to a Higher Rating for a Left Knee 
Disability, Initially Assigned a Zero Percent Evaluation, 
Effective from June 2000

A.  Factual Background

At the VA general examination in January 2001, the veteran 
complained of left knee pain that comes and goes.  He 
reported that the left knee was aggravated by climbing stairs 
and walking.  He was scheduled for a joint examination.

At the VA joint examination in January 2001, the range of 
motion of the veteran's left knee was from zero to 135 
degrees.  There was no joint line tenderness or other 
abnormalities.  X-rays of the left knee revealed minimal 
medial joint space narrowing and possible suprapatellar 
effusion.

B.  Legal Analysis

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 
20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on X-ray evidence may not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Code 5003.  With any form of arthritis, painful motion is an 
important factor.  It is the intention of the rating schedule 
to recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  A 
compensable evaluation under Diagnostic Code 5003 and 
38 C.F.R. § 4.59 (for painful motion) is in order where 
arthritis is established by x-ray findings and no actual 
limitation of motion of the affected joint is demonstrated.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where 
compensable limitation of motion is demonstrated in the 
joint, the Lichtenfels rule is not applicable.  

Slight impairment of the knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent rating requires moderate 
impairment.  A 30 percent rating requires severe impairment.  
38 C.F.R. § 4.71a, Code 5257

Limitation of flexion of the leg to 60 degrees warrants a 
noncompensable evaluation.  Limitation of flexion of the leg 
to 45 degrees warrants a 10 percent rating.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. § 4.71a, Code 5260.

Limitation of extension of either leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
A 30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees. A 50 percent evaluation requires 
that extension be limited to 45 degrees or more.  38 C.F.R. 
§ 4.71a, Code 5261.

The standard ranges of motion of the knee are zero degrees 
extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.

The evidence shows that the left knee disability has been 
manifested primarily by complaints of pain, slight limitation 
of flexion, and X-ray finding of medial joint space narrowing 
(a manifestation of arthritis) since June 2000.  Those 
symptoms support the assignment of a 10 percent rating for 
the left knee arthritis based on joint space narrowing under 
diagnostic code 5003, effective from June 2000.  38 C.F.R. 
§§ 4.40 and 4.45.  The evidence does not show symptoms to 
support a rating higher than 10 percent for the left knee 
disorder under the above-noted diagnostic codes or a "staged 
rating" at any time from June 2000.  38 C.F.R. §§ 4.40 and 
4.45; DeLuca, 8 Vet. App. 202; Fenderson, 12 Vet. App. 119.

After consideration of all the evidence, the Board finds that 
the evidence supports the assignment of a 10 percent rating 
for the left knee disability, but no more, effective from 
June 2000.  Hence, the claim is granted.

X.  Entitlement to a Higher Rating for Residuals of Herpes 
Zoster, Initially Assigned a Zero Percent Evaluation, 
Effective from June 2000

A.  Factual Background

At the VA general medical examination in June 2001, the 
veteran gave a history of herpes zoster in service.  He 
complained of occasional mild "twinges" of pain in the area 
of the herpes zoster that was now manifested by scars.  On 
the left lower anterior chest there were several white scars 
covering an area of about 4 centimeters in diameter from 
previous herpes zoster.

At the January 2001 VA examination, the veteran complained of 
sensitivity in the area of the scars resulting from herpes 
zoster.  Examination of the lower left chest revealed grouped 
papular scars consistent with herpetic eruption.  There was 
no active eruption.  He was sensitive in the circumferential 
area around the scars.  The impression was mild post herpetic 
neuralgia with scarring secondary to herpetic scars.

B.  Legal Analysis

A compensable evaluation for scars (other than burn scars or 
disfiguring scars of the head, face or neck) requires that 
they be poorly nourished, with repeated ulceration 
(10 percent); that they be tender and painful on objective 
demonstration (10 percent) or that they produce limitation of 
function of the body part which they affect.  38 C.F.R. 
§ 4.118, Codes 7803, 7804, 7805, effective prior to August 
30, 2002.  The evidence shows that the veteran's residuals of 
herpes zoster are manifested by painful scars.  That 
condition will be rated under diagnostic code 7804.

The regulations for the evaluation of disabilities of the 
skin were amended, effective August 30, 2002.  67 Fed. Reg. 
49590-49599 (July 31, 2002) and 67 Fed. Reg. 58448-58449 
(Sept. 16, 2002).  When regulations are changed during the 
course of the veteran's appeal, the criteria that is to the 
advantage of the veteran should be applied.  Karnas, 1 Vet. 
App. 308.  Revised regulations do not allow for their 
retroactive application unless those regulations contain such 
provisions and may only be applied as of the effective date.  
VAOPGCPREC 3-2000.

A review of the record shows that the RO has not advised the 
veteran of the amended regulations for the evaluation of his 
residual scarring from herpes zoster.  In this case, however, 
the veteran's residuals of herpes zoster are manifested by 
scars that are evaluated under diagnostic code 7804 and the 
criteria of that diagnostic code has not been significantly 
changed by the amended regulations.  Hence, the Board will 
review the veteran's entitlement to a higher evaluation for 
the residuals of herpes zoster without a prior remand to the 
RO for consideration of the new regulations because there is 
no due process violation or prejudice to the veteran.  
Bernard, 4 Vet. App. 384. 

Superficial scars that are painful on examination warrant a 
10 percent evaluation.  Note (1):  A superficial scar is one 
not associated with underlying soft tissue change.  Note (2):  
In this case, a 10 percent evaluation will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable evaluation.  (See 
38 C.F.R. § 4.68 of this part of the amputation rule.)  
38 C.F.R. § 4.118, Code 7804, effective as of August 30, 
2002.

The evidence shows that the residuals of herpes zoster have 
been manifested primarily by several white scars covering an 
area of about 4 centimeters in diameter that have been 
painful on objective demonstration since June 2000.  Those 
manifestations support the assignment of a 10 percent rating 
for the scars under diagnostic code 7804, effective from June 
2000.  This 10 percent evaluation is supported by the 
criteria of diagnostic code 7804, effective prior to August 
30, 2002, for the evaluation prior to that date.  As of 
August 30, 2002, the 10 percent evaluation for the scars is 
supported by the criteria of diagnostic code 7804, effective 
prior to or as of that date.

The evidence, however, does not show that the scars are 
otherwise symptomatic in order to support the assignment of 
another compensable evaluation for them at any time from June 
2002 or a "staged rating" under another diagnostic code for 
the evaluation of skin conditions, effective prior to or as 
of August 30, 2002.  Fenderson, 12 Vet. App. 119.

The benefit of the doubt doctrine is not for application with 
regard to the claims for service connection for a neck 
disorder manifested by muscle spasms, a skin condition of the 
feet, a skin condition of the face and neck, residuals of 
injuries to the feet, and allergic rhinitis, and for higher 
ratings for the right and left shoulder disabilities because 
the preponderance of the evidence is against those claims.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).












ORDER

Service connection for a neck disorder manifested by muscle 
spasms is denied.

Service connection for a skin condition of the feet is 
denied.

Service connection for a right knee disability is granted.

Service connection for a skin condition of the face and neck 
is denied.

Service connection for residuals of injuries to the feet is 
denied.

Service connection for allergic rhinitis and sinusitis is 
denied.

A higher rating for the right shoulder disability at any time 
from June 2000 is denied.

A higher rating for the left shoulder disability at any time 
from June 2000 is denied.

A higher rating of 10 percent for the left knee disability, 
effective from June 2000, is granted subject to the 
regulations applicable to the payment of monetary benefits.

A higher rating of 10 percent for residuals of herpes zoster, 
effective from June 2000, is granted subject to the 
regulations applicable to the payment of monetary benefits.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

